Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
In view of the Patent Board decision dated on 6/27/2022 and reconsideration, especially in view of footnote 19, on page 17 of the Patent Board Decision mailed 6/27/2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection(s) is set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.


Claims 1-31 are pending and under consideration.

In this rejection, terms p16 and p16INK4a are exchangeable and specimen and samples are exchangeable.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	Claims 1-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by US Patent 7,452,727 published September 5, 2002, and filed December 17, 2001 (“Hennig”) in view of Korinek et al., Nature Genetics, 1998, 19:379-383 (“Korinek”), Keating et al., American Journal of Surgical Pathology, 2001, 25:884-891 (“Keating”), Klaes et al., Int. J. Cancer, 2001, 92:276-284 (“Kaes”), Riethdorf et al., Human Pathology, September 2002, 33:899-904 (“Riethdorf”), and Saito et al., J Oral Pathol. Med., 1999, 28:226-232 (“Saito”).
Henning teaches a method of detecting cancer cells including cervical carcinoma or intraepithelial neoplasia cells in a sample using a kit for double staining of two different markers and preferred marker pair including p16 (p16INK4a) and Ki-67 (col 5).  Henning teaches the kit comprising mouse and/or rabbit monoclonal antibodies as primary antibodies binding to the antigens p16 and Ki-67 (col 4, line 34 and claim 4, line 10). 
Regarding with the secondary antibodies, conjugate thereof, and chromogenic agents, Henning teaches secondary anti-rabbit or anti-mouse antibody that binds to one of the primary antibodies, wherein one secondary antibody is associated with biotin, reacted with streptavidin-horse radish peroxidase (HRP) that binds to (associates with) biotin, then adding 3’3’-diaminobenzidine (DAB) and H2O2 as substrate for the peroxidase, wherein the substrate is converted into a brown precipitate chromogenic signal (col. 7; claims 1-8); secondary anti-rabbit or anti-mouse antibody that binds to the other primary antibody; associating the secondary antibody with streptavidin-alkali phosphatase (ALP), and adding ALP substrate Fast Red to produce a red chromogenic color signal (col. 7; claims 1-8). A simultaneous detection of both biomarkers provides a red-brown color within one cell (col. 8, lines 34-40; claims 1-8). 
Henning teaches that the sample is from the cervix uteri (claim 5; col. 5, lines 15-29), and a histology specimen (col. 5, line 15-20).
However, Hennig does not teach which primary antibody for Ki-67 or p16 detection is mouse or rabbit anti-human antibody (i.e., anti-Ki-67 antibody is rabbit and p16 antibody is mouse) and there are used specific for cervical sample, and do not specifically assign DAB to p16 detection and Fast Red to Ki-67 detection. 
Korinek successfully demonstrates utilizing a commercially available rabbit anti-human Ki-67 antibody and secondary anti-rabbit secondary antibody with streptavidin/biotin/HRP detection in tissue samples (Methods, page 382).
Keating successfully demonstrates immunohistochemical detection of human p16 and Ki-67 protein expression in HPV-associated cervical neoplasia with primary anti-human antibodies to p16INK4a and Ki-67 (page 885).  Keating et al also teach that p16INK4a was detected with commercially available mouse monoclonal primary antibody and secondary anti-mouse antibodies with DAB as a chromogen (p. 885, Materials and Methods).
Klaes demonstrates successfully immunohistochemically detecting p16INK4a and Ki-67 expression in FFPE cervix uteri smears specimen (cytological specimen) utilizing a commercially available mouse anti-human p16 antibody (page 277, right col, antibodies). 
Riethdorf successfully demonstrates a method of detecting p16 and Ki-67 protein expression in cervical cancer tissue samples utilizing commercially available mouse p16 antibody, anti-mouse secondary antibodies and DAB chromogen (Material and Methods).  Riethdorf teaches that Ki-67 expression is a known marker of cell proliferation and method of detecting Ki-67 paired with the expression of p16 in the same specimen (page 902 right col and table 2-4).
Saito successfully demonstrates immunohistochemically detecting increased p16 and Ki-67 expression in different samples, such as oral sample of human patients having verrucous carcinoma, wherein detection utilized a primary anti-human antibodies and secondary antibody with DAB chromogen detection, and commercially available primary mouse anti-human p16 antibody and anti-mouse secondary antibodies (Table 1; Materials and Methods; Figures 3 and 6;). Saito et al teach that Ki-67 is a known biomarker of cell proliferation associated with malignant and pre-malignant cells and detected with p16 in cancerous and pre-cancerous cervical lesions (p. 230, col 2-3).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to assign the DAB chromogen reporter system to detection of bound p16 antibody and assign the Fast-Red chromogen reporter system to detection of bound Ki-67 antibody in the sample, or vice-versa based on the materials of Hennig et al.  One would have been motivated to form a pair of antibodies including anti-p16 and anti-Ki-67 a kit in order to simultaneously detect Ki-67 and p16 expression within single cell as taught, claimed, and suggested by Hennig et al.  One of ordinary skill in the art would have a reasonable expectation of success to form a kit including a pair of the two primary antibodies and secondary antibodies, and/or further chromogenic agents because Hennig et al have already shown all the materials for the immunodetection.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to form a kit comprising or consisting of a mouse monoclonal anti-human p16 antibody and a rabbit monoclonal anti-human Ki-67 antibody, and further corresponding anti-rabbit and anti-mouse secondary antibodies and/or chromogenic-based detection system with expected result.  In order to perform simultaneously double staining of p16 and Ki-67 for one human cervical sample in one assay, one would have been motivated to provide a kit with a primary antibody pair that includes mouse monoclonal anti-human p16 antibody and a rabbit monoclonal anti-human Ki-67 antibody and corresponding anti-mouse secondary antibody associated or conjugated to peroxidase enzyme (brown) and anti-rabbit secondary antibody associated or conjugated alkaline phosphatase enzyme (Red) because Hennig et al, Korinek et al, Keating et al, Klaes et al, Riethdorf et al, and Saito et al recognize and teach the known use of mouse anti-human p16 antibody and anti-mouse secondary antibodies, rabbit anti-human Ki-67 antibody and secondary anti-rabbit antibodies for protein detections. Based on the teachings above, one of ordinary skill in the art would have a reasonable expectation of success to pair the mouse monoclonal anti-human p16 antibody and rabbit monoclonal anti-human Ki-67 antibody with secondary antibody and/or chromogenic agent in a kit that can be used for detecting both p16 and Ki-67 proteins in one cytological specimen in one assay.
It would have been further prima facie obvious to one of ordinary skill in the art at the time the invention was made to form a kit with a pair of primary antibodies used for detecting both p16 and Ki-67 proteins in a cytological specimen from cervical uteri with expected result.  One would have been motivated to and have a reasonable expectation of success to do so because Hennig et al explicitly teach utilizing the antibodies to detect cervical cancer and other cancer cells co-expressing the proteins and Keating et al, Klaes et al, Riethdorf et al, and Saito et al teach and successfully demonstrate that detection of both p16 and Ki-67 in cervical uteri of human patients and the presence of cancerous cells expressing Ki-67 particularly associated with p16 expressed HPV infection.
Therefore, the references in combination teach and suggest each and every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642             

/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642                                                                                                                                                                                                                                                                                                                                                                                                   /GARY JONES/Director, Technology Center 1600